 Case 4:20-cv-04044-RAL Document 6 Filed 06/05/20 Page 1 of 16 PageID #: 63




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH DAKOTA
                                      SOUTHERN DIVISION



RANDY LEE RINDAHL,                                             4:20-CV-04044-RAL


                         Plaintiff,

        vs.                                        ORDER DENYING PLANTIFF'S MOTION
                                                     FOR CHANGE OF VENUE AND 1915A
KRISTINOEM, GOVERNOR FOR THE                      SCREENING FOR SERVICE IN PART AND
STATE OF SOUTH DAKOTA IN HER                                  DISMISSAL IN PART
OFFICIAL AND UNOFFICIAL CAPACITY^;
MIKE LEIDHOLT,SECRETARY OF
CORRECTIONS IN HIS OFFICIAL AND
UNOFFICIAL CAPACITY;DARIN YOUNG,
WARDEN IN HIS OFFICIAL AND
UNOFFICIAL CAPACITY; TROY PONTO,
ASSOC. WARDEN IN HIS OFFICIAL AND
UNOFFICIAL CAPACITY; JOHN BENITON,
ASSOC. WARDEN IN HIS OFFICIAL AND
UNOFFICIAL CAPACITY; CLIFF FANTROY,
DIRECTOR OF SECURITY IN HIS OFFICIAL
AND UNOFFICIAL CAPACITY; CHAD
ROBERT,MAJOR IN HIS OFFICIAL AND
UNOFFICIAL CAPACITY;KEITH
DITMANSON,SECTION MANAGER IN HIS
OFFICIAL AND UNOFFICIAL CAPACITY;
C. WYNIA,LT. SPECIAL INVESTIGATION
UNIT IN HIS OFFICIAL AND UNOFFICIAL
CAPACITY; WELDING,SSGT
INDENTIFICATION OFFICE IN HIS
OFFICIAL AND UNOFFICIAL CAPACITY;
AND MILLER, WEST HALL
COORDINATOR IN HIS OFFICIAL AND
UNOFFICIAL CAPACITY; GLOBAL TEL
LINK CORPORATION (GTL); JEFF
HAIDINGER,EMPLOYEE OF GTL; STEVE
MANTANORIS,EMPLOYEE OF GTL; M.
KING,REGIONAL MANAGER OF GTL; L.
OLSEN, GROUDN PERSONNEL FOR GTL;




^ Rindahl's complaint lists this defendant as KristenNoam, but the name has been changed in the
caption to reflect the correct spelling.
     Case 4:20-cv-04044-RAL Document 6 Filed 06/05/20 Page 2 of 16 PageID #: 64




                        Defendants.




         Plaintiff Randy Lee Rindahl filed a pro se class action lawsuit under 42 U.S.C. § 1983.

Doc. 1. Rindahl is a barred filer under the Prison Litigation Reform Act, but he paid the entire

filing fee on March 18,2020. See 4:17-CV-4104-RAL,Doc. 9. Rindahl moves to add defendants.

Doc. 3, and moves for a change of venue, Doc. 4.

I.       Motion to Add Defendants


         Rindahl moves to add Global Tel Link Corporation (GTL), Jeff Haidinger, Steve

Mantanoris, M.King, and L. Olsen as defendants. Doc. 3-1 at 1. Federal Rule of Civil Procedure

15(a)(1)allows a party to amend his complaint once as a matter ofcourse. Fed.R. Civ.P. 15(a)(1).

At this time, Rindahl does not need the Coiut's leave to amend his complaint. Defendants GTL,

Haidinger, Mantanoris, King, and Olsen are added as defendants and will be considered during

this Court's screening under 28 U.S.C. § 1915A.^ Rindahl's motion. Doc. 3, is denied as moot.

II.      Motion to Change Venue

         Rindahl asks that his case be moved to the District of Minnesota because he believes there

is an "inability to obtain a bias free forum within the District of South Dakota- relevant to [the]

political an[d] budget cross-over[.]" Doc. 4. Under 28 U.S.C. § 1404(a) and (b), this Court has

the discretion to transfer a civil action when appropriate to do so. Section 1404(a) allows a district

court to "transfer any civil action to any other district or division where it might have been brought

or to any district or division to which all parties have consented." Section 1404(b)allows the court

to transfer a civil action from a division in which the case is pending to another division within the



^ This Court does not comment on whether the newly added defendants are considered "state
actors" under § 1983. Rindahl has also asserted federal question jurisdiction under 28 U.S.C. §
1331.
  Case 4:20-cv-04044-RAL Document 6 Filed 06/05/20 Page 3 of 16 PageID #: 65




same district. Neither § 1404(a) nor § 1404(b) supports granting Rindahl's motion for a change

of venue. Rindahl's arguments about being unable to "obtain a bias free forum" beeause of

"political an[d] budget cross-over" are misguided. The defendants Rindahl names are employed

by the state of South Dakota and a private corporation. The District of South Dakota is a federal

eourt which operates completely independently from the South Dakota state courts, state agencies

and the state budget. The District of South Dakota federal court routinely presides over cases

involving state actors. Rindahl's motion for change of venue, Doc. 4,is denied.

III.   Allegations of Rindahl's Complaint

       Rindahl brings this lawsuit "on behalf of himself- and similar like persons" under Rule 23

of the Federal Rules of Civil Procedure. Doc. 1 at 1. His Complaint alleges violations that have

occurred from 2015 to 2019. S^ id. He claims that the South Dakota Department of Corrections

(SDDOC)has entered into a contract with Global Tel Link Corporation(GTL)that provides email,

e-books, phone services, and streaming services. Ifr at 2. Rindahl believes that this contract is

fraudulent and a misrepresentation because it allegedly violates federal regulations. Id Rindahl

claims he is unlawfully billed, which he believes proves that there is an illegal and unconstitutional

partnership between defendants. Id at 2-3.

       Rindahl has asked for defendants to examine the billing reeords and believes that SDDOC

and GTL have "failed to diselose" the billing rate and "contractual rate changes." Id at 3. He has

contacted GTL about the billing on some of his phone calls and they allegedly responded with a

"false statement [that] 'There was no charge[.]'" Id at 4. Rindahl claims SDDOC has not

responded to his questions about the billing rate or charges and that defendants have failed to

investigate his claims offraud and misrepresentation. Id at 4, 35.
  Case 4:20-cv-04044-RAL Document 6 Filed 06/05/20 Page 4 of 16 PageID #: 66




       Rindahl also believes that there has been "illegal altering of GTL Software through actions

of 1 or more DOC [w]orkstations, creating obstruction- and illegal calling practices" and the

SDDOC has failed to investigate. Id. at 6. Rindahl claims he has requested that the SDDOC

investigate the alleged "fraudulent billing practices" and that he has uncovered a three-year period

of illegal billing practices. Id, at 11. He believes that the SDDOC has refused to remedy the

billing issue and claims that GTL and SDDOC are violating the Sherman Act through their "illegal

partnership" and "billing fraud." Id. at 13.

       Rindahl alleges that the contract between GTL and SDDOC has an intent to obstruct his

access to legal advice. Id at 7, 19. Rindahl claims that he has unsuccessfully tried to put federal

and state courthouses phone numbers on his phone list. Id at 14. Between 2017 until present,

Rindahl has tried to contact: 1) Paul Ryan's Offices; 2) Wisconsin Department of Justice; 3)the

Governor of Wisconsin; 4)"Wisconsin 1st District;" 5)D.C. Federal Courthouse; 6)Keith Loken

(attorney); 7) Renee Christensen (attorney); 8) Eastern District of Virginia; 9) Chris McKinney

(Wisconsin Office of Gov. Affairs); and 10)Angela Kenneeke(KelolandNews). Id at 13-14. All

ofthese requests to have the individuals, offices, and courts to be put on his callmg list were either

allegedly not responded to or blocked. Id at 13-15. Rindahl believes that the defendants are

obstructing him from contacting certain entities and people and that this "obstruction" has

amounted to a violation of his right to access the courts. Id at 15-23.

       Rindahl has requested information about his account from GTL and claims that they

responded that it was no longer available and on another occasion that"'[y]our attorney has to

subpoena for them now I can't just print them.'" Id at 24. Rindahl has requested his billing

statement and a print-out ofphone numbers multiple times and allegedly receives the same answer

that the records can only be given by attorney subpoena. Id at 24-26. Rindahl claims that GTL
  Case 4:20-cv-04044-RAL Document 6 Filed 06/05/20 Page 5 of 16 PageID #: 67




does not disclose its service rates accurately to its consumers (inmates). Id, at 27. He believes

there have heen calling rate increases that have not been acknowledged by SDDOC and GTL and

claims this is fraud. Id, at 28. Rindahl believes that SDDOC has had access to the GTL operating

system and that it is causing "obstruction of phone lines." Id, at 31. Rindahl also challenges the

fees attached to the email services and the defendants' limitation on the number of characters, and

the "needless delays of24 hrs to 48 hrs upon receipt ofemail[] transfer to [an]inmate['s] tablet[.]"

Id at 33. Rindahl identifies over 40 statutes/regulations he helieves the defendants are violating.

Id at 1, 34. He seeks remedy through injunctive relief and monetary damages. See id. at 34-44.

IV.    Discussion


       A.      Screening and Dismissal Standards

       A court when screening under § 1915A must assume as true all facts well pleaded in the

complaint. Estate of Rosenberg v. Crandelh 56 F.3d 35, 36 (8th Cir. 1995). Civil rights and pro

se complaints must be liberally construed. Erickson v. Pardus. 551 U.S. 89,94(2007j; Bediako v.

Stein Mart. Inc.. 354 F.3d 835, 839 (8th Cir. 2004). Even with this construction, "a pro se

complaint must contain specific facts supporting its conclusions." Martin v. Sargent, 780 F.2d

1334, 1337(8th Cir. 1985k see also Ellis v. City of Minneapolis. 518 F. App'x 502,504(8th Cir.

2013). Civil rights complaints cannot be merely conclusory. Davis v. Hall. 992 F.2d 151, 152

(8th Cir. 1993): see Parker v. Porter,221 F. App'x 481,482(8th Cir. 2007)(listing eases that stand

for the proposition that such complaints must not be conclusory).

       A complaint "does not need detailed factual allegations...[but] requires more than labels

and conclusions, and a formulaic recitation ofthe elements of a cause of action will not do." Bell

Atl. Corp. V. Twomhlv. 550 U.S. 544, 555 (2007). If a complaint does not contain these bare

essentials, dismissal is appropriate. Beavers v. Lockhart. 755 F.2d 657, 663 (8th Cir. 1985).
  Case 4:20-cv-04044-RAL Document 6 Filed 06/05/20 Page 6 of 16 PageID #: 68




Twomblv requires that a complaint's factual allegations must be "enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint are true."

Twomblv, 550 U.S. at 555 (intemal citations omitted); see also Abdullah v. Minnesota, 261 F.

App'x 926, 927(8th Cir. 2008)(citing Twomblv and noting that a complaint must contain either

direct or inferential allegations regarding all material elements necessary to sustain recovery under

some viable legal theory). Under 28 U.S.C. § 1915A, the court must screen prisoner complaints

and dismiss them if they are "(1) frivolous, malicious, or fail[] to state a claim upon which relief

may be granted; or (2) seek[] monetary relief from a defendant who is immune from such relief."

28 U.S.C. § 1915A(b).

       B.      Analysis

               1.      Class Action


       Rindahl seeks to bring a class action lawsuit against the defendant. Doc. 1 at 1. "Pro se

litigants may not represent the interests of other parties." Litschewski v. Doolev, No. CFV. 11-

4105-RAL, 2012 WL 3023249 at *1 n.l (D.S.D. July 24, 2012); see e.g., Fvmbo v. State Farm

Fire and Cas. Co., 213 F.3d 1320, 1321 (10th Cir. 2000)("A litigant may bring his own claims to

federal court without counsel, but not the claims of others."). Rindahl may not bring a class action

suit as a pro se litigant, thus his request for appointment of counsel under Federal Rule of Civil

Procedure 23(g) is denied. Fed. R. Civ. P. 23(g)(stating that if a court certifies a class the court

must appoint counsel).

               2.      Official Capacity Claims

       Rindahl sues defendants in their official and unofficial (individual) capacities. Doc. 1 at 1.

As the Supreme Court has stated,"a suit against a state official in his or her official capacity is not

a suit against the official but rather is a suit against the official's office." Will v. Mich. Dep't of
  Case 4:20-cv-04044-RAL Document 6 Filed 06/05/20 Page 7 of 16 PageID #: 69




state Police. 491 U.S. 58, 71 (1989)(citing Brandon v. Holt. 469 U.S. 464,471 (1985)). Thus, it

is a suit against the state itself. While "[§] 1983 provides a federal forum to remedy many

deprivations ofcivil liberties ... it does not provide a federal forum for litigants who seek a remedy

against a State for alleged deprivations of civil liberties." Id at 66.

       The Eleventh Amendment generally acts as a bar to suits against a state for money damages

unless the state has waived its sovereign immimity. Id. But when an official capacity claim is

asserted for injunctive relief against a state officer, the defense of qualified immunity does not

apply. See Pearson v. Callahan. 555 U.S. 223,242-43 (2009).

       Here, Rindahl seeks to recover money damages. Doc. 1 at 35. Consequently, because

Rindahl has sued defendants who work for the state of South Dakota in some capacity, Kristi

Noem,Mike Leidholt, Darin Young,Troy Ponto, John Beniton, Cliff Fantroy, Chad Robert, Keith

Ditmanson, C. Wynia, Welding, and Miller, in their official capacities, Rindahl has asserted a

claim for money damages against the state of South Dakota. The state of South Dakota has not

waived its sovereign immunity. Thus, Rindahl's claims against Noem, Leidholt, Young, Ponto,

Beniton, Fantroy, Robert, Ditmanson, Wynia, Welding, and Miller in their official capacities for

money damages are dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(l).

               3.      Individual Capacity Claims

                       a.      Federal Communications Act/"Truth in Billing"

        Rindahl asserts that defendants have violated federal regulations, more commonly known

as the Truth-in-Billing Requirements because they are over-billing their consumers and have

declined to provide him with his billing statement. Doc. 1 at 4,11. He asserts that defendants are
  Case 4:20-cv-04044-RAL Document 6 Filed 06/05/20 Page 8 of 16 PageID #: 70




not following 47 C.F.R. §§ 64.2401,64.6110 and 64.6090. Id. at 22,27, 34.^ This Court has held

that a "[f]ailure to comply with [47 C.F.R. § 64.2401(b)] constitutes an unjust and unreasonable

practice in violation of § 201" of the Federal Communications Act(FCA),47 U.S.C. § 201. All.

Commc'ns Coop.. Inc. v. Glob. Crossing Telecomms.. Inc.. 663 F. Supp. 2d 807, 835 (D.S.D.

Sept. 29, 2009). "'[T]o violate a regulation that lawfully implements § 201(b)'s requirements is

to violate the statute.' "     Id (quoting Glob. Crossing Telecomms.. Inc. v. Metrophones

Telecomms., Inc.. 550 U.S. 45, 54 (2007)); see also Beattie v. CenturvTel. Inc.. 234 F.R.D. 160,

172 (E.D. Mich. 2006)(suggesting that the Truth-in-Billing Requirements implement § 201(b)'s

requirements). At this time,this Court cannot say that Rindahl's claims under the FCA are wholly

without merit so those claims survive 28 U.S.C. § 1915A screening,

                       b.      First Amendment


        Rindahl vaguely states that his First Amendment right of access to the courts is being

violated.   Doc. 1 at 13, 34-35. He claims that the SDDOC and GTL have entered into their

contract to obstruct his access to legal advice and have impeded his ability to add federal and state

courthouses numbers to his phone list. Id at 7, 9, 14. It is well established "that prisoners have a

constitutional right of access to the courts." Bounds v. Smith. 430 U.S. 817,821 (1977)abrogated




^ 47 C.F.R. § 64.2401 describes what information must be on telephone bills. 47 C.F.R. § 64.6110
addresses what rate disclosures are required speeifically for inmate calling services, and states that
"[pjroviders must clearly, accurately, and conspicuously disclose their interstate, intrastate, and
international rates and Ancillary Service Charges to eonsumers on their Web sites or in another
reasonable manner readily available to consiuners." 47 C.F.R. § 64.6090 states that "[n]o
[pjrovider shall offer [f]lat-[r]ate [cjalling for [ijnmate [cjalling [sjervices."

 The Supreme Court ofthe United States has recognized that there is an "unsettled[]basis ofthe
constitutional right of access to eourts," and cites several cases that addressed access to the courts
claims under different constitutional amendments. Christopher v. Harburv. 536 U.S. 403,415,415
n.l2 (2002). Because Rindahl's access to the courts claim alleges interference with his
communications, this Court construes it as an action under the First Amendment.

                                                  8
  Case 4:20-cv-04044-RAL Document 6 Filed 06/05/20 Page 9 of 16 PageID #: 71




on other grounds by Lewis v. Casey,518 U.S. 343(1996). To prevail on an access to courts claim,

a prisoner must establish that he has sustained "an actual injury." Moore v. Plaster. 266 F.3d 928,

933 (8th Cir. 2001)(citing Klinger v. Dep't of Corr.. 107 F.3d 609, 617 (8th Cir. 1997)). To

demonstrate "actual injury," the prisoner must show"'that a nonfrivolous legal claim had been

frustrated or was being impeded.'" Id (quoting Johnson v. Missouri. 142 F.3d 1087, 1089 (8th

Cir. 1998)). Here, Rindahl has not asserted facts sufScient to establish that he sustained an "actual

injury." Id He merely states that defendants have allegedly "obstruct[ed]" his attempts to contact

attorneys and different courthouses. Doc. 1 at 7, 9, 14. Rindahl has not alleged facts to support

that a"'nonfrivolous legal claim'"has been interfered with, thus, his First Amendment access to

court claim against the defendants is dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(l).

       Rindahl also challenges the fees and regulations surrounding the email system at the

SDDOC. Id at 32-33. He believes that there is a "needless" delay of receipt of the email and

asserts that there should not be a character limitation to emails sent and received. Id at 33.


Liberally construing the facts, Rindahl has asserted that the SDDOC defendants are violating his

First Amendment right by restricting his speech. "The fact of confinement and the needs of the

penal institution impose limitations on constitutional rights, including those derived from the First

Amendment[.]" Jones v. N.C. Prisoners' Labor Union. Inc.. 433 U.S. 119, 125 (1977). "While

prisoners retain their constitutional rights, limitations may be placed on the exercise ofthose rights

because ofthe needs ofthe penal system." Kaden v. Slvkhuis, 651 F.3d 966, 968 (8th Cir. 2011)

(per curiam)(citation omitted). In Turner v. Saflev. the Supreme Court held that prison rules and

restrictions on First Amendment rights are constitutional only "if it is reasonably related to
 Case 4:20-cv-04044-RAL Document 6 Filed 06/05/20 Page 10 of 16 PageID #: 72




legitimate penological interests." 482 U.S. 78,89(1987). The Turner Court provided four factors

to determine whether the prison rule withstands scrutiny:

       (1) whether there is a valid rational connection between the regulation and the
        legitimate government interest it purports to further;(2) whether the inmate has an
        alternative means of exercising his constitutional right; (3) the impact that
      . accommodation ofthe inmate's right would have upon others, including inmates as
        well as non-inmates; and (4)the absence of a ready alternative to the regulation.

Thongvanh v. Thalacker. 17 F.3d 256,259(8th Cir. 1994). This standard applies to both incoming

and outgoing mail. Id. At the screening stage, this Court caimot say that RindahTs First

Amendment speech claim against the SDDOC regarding his email is wholly without merit, and it

survives 28 U.S.C. § 1915A review.

                      c.     Fifth Amendment


       Rindahl claims that defendants have violated the Due Process Clause of the Fifth


Amendment. Doc. 1 at 34-35. The Due Process Clause of the Fifth Amendment applies to the

United States, whereas the Due Process Clause ofthe Fourteenth Amendment applies to the States.

Dusenberv v. United States,534 U.S. 161,167(2002). Defendants are state employees or arguably

arms of the state government, not agents of the United States. Therefore, Rindahl's due process

claims under the Fifth Amendment are dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(l).

                      d.      Eighth Amendment

       Rindahl vaguely mentions the Eighth Amendment. Doc. 1 at 34-35. Liberally construing

the facts of RindahTs Complaint, the Court believes that Rindahl might be asserting that the

defendants' alleged billing practices violated the Eighth Amendment's prohibition against

"excessive fines[.]" "The Eighth Amendment provides,'[ejxcessive bail shall not be required, nor

excessive fines imposed, nor cruel and unusual punishments inflicted.'" Mills v. Citv of Grand



                                               10
 Case 4:20-cv-04044-RAL Document 6 Filed 06/05/20 Page 11 of 16 PageID #: 73




Forks, 614 F.3d 495, 501 (8th Cir. 2010)(quoting U.S. Const, amend. VIII, § 1). The Excessive

Fines Clause will look at the"'principle of proportionality: The amount of the [fine] must bear

some relationship to the gravity ofthe offense that it is designed to punish.'" Id (quoting United

States V. Baiakaiian, 524 U.S. 321,334(1998)). "For excessive fine claims, a plaintiff must show:

(1)gross disproportionality; and(2)the disproportionality is ofsuch a level that the punishment is

more criminal than the crime." Id (citing United States v. Dodge Caravan. 387 F.3d 758,763(8th

Cir. 2004). The "fines" or bills that Rindahl believes are unfair and unconstitutional are related to

his use of the telephone and have no relation to his underlying offense. Further, Rindahl's

allegations do not contend that the alleged billing issues have resulted "in the denial ofthe minimal

civilized measure of life's necessities" and that prison officials were deliberately indifferent to "an

excessive risk to inmate health or safety." Farmer v. Brennan. 511 U.S. 825, 834, 837 (1994)

(internal quotation omitted). Thus, Rindahl's Eighth Amendment claims are dismissed imder 28

U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(l).

                       e.      Fourteenth Amendment


        Rindahl mentions the Fourteenth Amendment in his Complaint. Doc. 1 at 34. "The

Fourteenth Amendment's Due Process Clause protects persons against deprivations oflife, liberty,

or property; and those who seek to invoke its procedural protection must establish that one ofthese

interests is at stake." Wilkinson v. Austin. 545 U.S. 209,221 (2005). "[IJnmates have a property

interest in money received from outside sources." Mahers v. Halford. 76 F.3d 951, 954 (8th Cir.

1996). "Although the inmates' private interest in their personal funds is apparent, inmates are not

entitled to complete control over their money while in prison." Id

        The United States Supreme Court has held that"an unauthorized intentional deprivation of

property by a state employee does not constitute a violation ofthe procedural requirements ofthe


                                                  11
 Case 4:20-cv-04044-RAL Document 6 Filed 06/05/20 Page 12 of 16 PageID #: 74



Due Process Clause ofthe Fourteenth Amendment if a meaningful postdeprivation remedy for the

loss is available." Hudson v. Palmer. 468 U.S. 517, 533 (1984). A meaningful post deprivation

remedy includes state common law remedies. Id. But whether Due Process requires a pre-

deprivation hearing or instead only a post-deprivation remedy depends upon whether the

deprivation was pursuant to an established state procedure (i.e., ajail regulation) or instead was an

imauthorized act by the jailer. Walters v. Wolf 660 F.3d 307, 313-14 (8th Cir. 2011). Here,

Rindahl claims that the defendants have increased his bills without notice or reason, and that they

refuse to show him his billing statements. Doc. 1 at 3-4. After review of his Complaint,the Court

concludes that Rindahl's § 1983 deprivation of his personal property claim against all defendants

is sufficiently pleaded to survive initial review under 28 U.S.C. § 1915A. Rindahl also alleges that

the defendants are violating the South Dakota Constitution and South Dakota Codified Laws. Doc.

1 at 1. At this time, this Court will allow for those state claims to remain under supplemental

jurisdiction, 28 U.S.C. § 1367, notwithstanding the vagueness of such assertions.

                       f.      Conspiracy

       Rindahl lists 42 U.S.C. § 1985 ("[cjonspiracy to interfere with civil rights") as a statute he

believes defendants are violating. 42 U.S.C. 1985; Doc. 1 at 1. To plead a civil conspiracy under

§ 1983, Rindahl must show "(1) two or more persons; (2) an object to he accomplished;(3) a

meeting of the minds on the object or course of action to he taken;(4)the commission of one or

more unlawful overt acts; and (5) damages as the proximate result of the conspiracy." Livers v.

Schenck. 700 F.3d 340, 360-61 (8th Cir. 2012)(citation omitted). "The plaintiff is additionally

required to prove a deprivation of a constitutional right or privilege in order to prevail on a § 1983

civil conspiracy claim." White v. McKinlev, 519 F.3d 806, 814 (8th Cir. 2008)(citing Askew v.

Millerd. 191 F.3d 953, 957(8th Cir. 1999)). Although a plaintiff can use circumstantial evidence



                                                 12
 Case 4:20-cv-04044-RAL Document 6 Filed 06/05/20 Page 13 of 16 PageID #: 75




to show a conspiracy, a plaintiff bringing a § 1983 conspiracy claim must allege "specific facts

tending to show" that the defendants reached an agreement to deprive the plaintiff of a

constitutional right or a meeting of the minds. See Murray v. Lene, 595 F.3d 868, 870 (8th Cir.

2010). Rindahl has not asserted facts that show defendants agreed to deprive him of his

constitutional rights. Rindahl's conspiracy claims against defendants are dismissed under 28

U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(l).

                       g.      18 U.S.C. §§ 241-242,1961-1964

        Rindahl lists multiple federal criminal statutes in his Complaint that he believes defendants

are violating. Doc. 1 at 1. This Court has ruled that there is no private right of action under the

criminal statute of 18 U.S.C. § 241. Mousseaux v. United States Comm'r of Indian Affairs, 806

F.Supp. 1433,1437(D.S.D. 1992h see United States v. Wadena. 152 F.3d 831,846(8th Cir. 1998)

(stating that "Courts repeatedly have held that there is no private right of action under [18 U.S.C.]

§ 241"); Scherer v. United States, 241 F. Supp. 2d. 1270, 1282(D. Kan. Jan. 9, 2003)(collecting

cases in support of dismissing the plaintiffs claimed 18 U.S.C.§ 1503 cause of action pursuant to

12(b)(6)); Shahin v. Darling, 606 F. Supp. 2d 525, 538-39 (D. Del. Mar. 31, 2009)(collecting

cases supporting dismissal of all claims raised under 18 U.S.C.§ 1512 because the statute does not

create a private right of action). This Court extends this rationale to the claims that Rindahl has

brought under other sections ofthe United States Criminal Code. Thus, Rindahl's claims under 18

U.S.C §§ 241, 242, 1961-1964, are dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and

1915A(b)(l).

                       h.      Sherman Act


        Rindahl claims that defendants are violating the Sherman Act through their alleged "illegal

partnership" and "billing fraud[.]" Doc. 1 at 13. Section 1 ofthe Sherman Act makes it illegal for



                                                 13
 Case 4:20-cv-04044-RAL Document 6 Filed 06/05/20 Page 14 of 16 PageID #: 76




a contract to restrain trade or commerce. 15 U.S.C. § 1. Section 2 of the Sherman Act makes it

illegal to "monopolize, or attempt to monopolize, or combine or conspire with any other person or

persons,to monopolize any part ofthe trade or commerce among the several States, or with foreign

nations[.] 15 U.S.C. § 2. "The specific intent [for § 2]require[s][]'an intent to control prices or

to restrict competition unreasonably.' " SuperTurf. Inc. v. Monsanto Co.. 660 F.2d 1275,

1283 (8th Cir. 1981)(quoting United States v. Empire Gas Corp.. 537 F.2d 296, 298-99 (8th Cir.

1976))."Similarly, a 'conspiracy to monopolize' claim requires a showing of defendant's specific

intent to monopolize." Id. Rindahl has only raised bare assertions that the contract between

SDDOC and GTL is an "illegal partnership" and considered to be fraudulent. He does not allege

facts from which this Court could reasonably infer that defendants' contract has an intent to

monopolize or restrain trade in any way. Accordingly, Rindahl's Sherman Act claims against all

defendants are dismissed under dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(l).

III.      Order


          Accordingly, it is

          ORDERED that Rindahl's motion to add defendants. Doc. 3, is denied as moot but the

listed defendants. Global Tel Link Corporation(GTL),JeffHaidinger, Steve Mantanoris, M.King,

and L. Olsen are added to the lawsuit. It is further


          ORDERED that Rindahl's motion to change venue. Doc. 4, is denied. It is further

          ORDERED that Rindahl may not pursue a class action lawsuit as a pro se litigant. It is

further


          ORDERED that Rindahl's claims against Defendants Noem, Leidholt, Young, Ponto,

Beniton, Fantroy, Robert, Ditmanson, Wynia, Welding, and Miller in their official capacities for

money damages are dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(l). It is further



                                                 14
 Case 4:20-cv-04044-RAL Document 6 Filed 06/05/20 Page 15 of 16 PageID #: 77




        ORDERED that Rindahl's First Amendment aceess to courts claim. Fifth Amendment

claim, Eighth Amendments claims. Conspiracy claims, claims under the Sherman Act, and claims

under 18 U.S.C. §§ 241-242, 1961-1964 against all defendants are dismissed under 28 U.S.C.

§§ 1915(e)(2)(B)(ii) and 1915A(b)(l). It is ftirther

        ORDERED that Rindahl's non-monetary claims under the Federal Communications Act,

Fourteenth Amendment due process clause, and state law survive § 1915A screening as against all

defendants. It is further


        ORDERED that Rindahl's First Amendment free speech claim against the SDDOC

defendants and Kristi Noem survives 28 U.S.C. § 1915A screening. It is fiarther

        ORDERED that the Clerk shall send blank summons forms and U.S. Marshals Service


Form (Form USM-285) to Rindahl so that he may cause the complaint to be served upon

defendants. It is ftirther


        ORDERED Rindahl shall complete and send the Clerk of Courts a separate summons and

USM-285 form for each defendant. Upon receipt ofthe completed summons and USM-285 forms,

the Clerk of Court will issue the summons.Ifthe completed summons and USM-285 form are not

submitted as directed, the complaint may be dismissed. It is further

        ORDERED that the United States Marshals Service shall serve the completed summonses,

together with a copy ofthe complaint. Doc. 1, and this order upon the defendants. It is further

        ORDERED that the defendants will serve and file an answer or responsive pleading to the

amended complaints and supplement on or before 21 days following the date of service or 60 days

ifthe defendant falls under Fed. R. Civ. P. 12(a)(2) or (3). It is finally




                                                  15
 Case 4:20-cv-04044-RAL Document 6 Filed 06/05/20 Page 16 of 16 PageID #: 78




       ORDERED that Rindahl will keep the court informed of his current address at all times. All

parties are bound by the Federal Rules of Civil Procedure and by the court's Civil Local Rules while

this case is pending.

       DATED June 5^,2020.
                                            BY THE COURT:




                                            ROBERTO A. LANGE
                                            CHIEF JUDGE




                                               16
